                                                                     JUDGE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
   NEWPORT VILLA CONDOMINIUM
 9
   OWNERS ASSOCIATION, a Washington Non-
10 Profit Corporation,                                   NO. 2:20-cv-01271-RSM
                        Plaintiff,
11                                                       STIPULATED MOTION AND ORDER TO
   v.                                                    CONTINUE DEADLINE FOR FILING
12                                                       MOTIONS RELATED TO DISCOVERY AND
                                                         DEADLINE FOR DISCOVERY TO BE
13
   ALLSTATE INSURANCE COMPANY, an                        COMPLETED
14 Illinois Corporation; and DOE INSURANCE
   COMPANIES 1-10,                                       NOTE ON MOTION CALENDAR:
15                                                       JUNE 28, 2021
                                Defendants.
16

17                                   I.      STIPULATED MOTION

18         Come now, Plaintiff Newport Villa Condominium Owners Association (“Association”) and

19 Defendant Allstate Insurance Company (“Allstate”), by and through their respective counsel, and

20 stipulate to this motion for a continuance of the deadlines for filing motions related to discovery and

21 for discovery to be completed.

22         Counsel for the Association and Allstate have met and conferred and propose an extension

23 of the following deadlines:

24                                            Current Deadline                Proposed Deadline
     Deadline for Filing Motions                07/02/2021                       07/16/2021
25   Related to Discovery
26   Discovery Completed By                      08/02/2021                       08/16/2021

27
      STIPULATED MOTION AND ORDER TO                            STEIN, SUDWEEKS & STEIN, PLLC
      CONTINUE DEADLINE FOR FILING MOTIONS                          2701 1ST AVE., SUITE 430
      RELATED TO DISCOVERY AND DEADLINE FOR                            SEATTLE, WA 98121
                                                               PHONE 206.388.0660 FAX 206.286.2660
      DISCOVERY TO BE COMPLETED - 1
 1                                    II.     GOOD CAUSE SHOWN
 2
            Pursuant to LCR 16(b)(6), a scheduling order may be modified “only for good cause and
 3
     with the judge’s consent.” Good cause exists here because the parties have agreed to enter into
 4
     mediation of this matter on July 14, 2021. For purposes of judicial economy, the parties propose
 5
     that the deadlines for filing motions related to discovery and for discovery to be completed be
 6
     rescheduled until after the mediation date. No previous extensions of time have been requested or
 7
     granted by the Court in this matter, and this extension is not made for purposes of delay, but rather
 8
     to permit the parties additional time in an attempt to resolve this matter amicably without incurring
 9
     substantial further costs or requiring additional time and resources on behalf of the Court. The
10
     parties respectfully request that the Court extend the currently scheduled deadlines as set forth
11
     above. A proposed order is included herewith.
12
     STEIN, SUDWEEKS & STEIN, PLLC
13
   /s/ Jessica R. Burns
14 Jerry H. Stein, WSBA 27721
   Justin D. Sudweeks, WSBA 28755
15 Daniel J. Stein, WSBA 48739
   Jessica Burns, WSBA 49852
16 2701 First Avenue, Suite 430
   Seattle, WA 98121
17 Email: jerry@condodefects.com

18 Email: justin@condodefects.com
   Email: dstein@condodefects.com
19 Email: jessica@condodefects.com
   Telephone: (206) 388-0660
20 Facsimile: (206) 286-2660
   Attorneys for Plaintiff
21

22 WILSON SMITH COCHRAN DICKERSON

23 /s/ Richard G. Gawlowski
   Alfred E. Donohue, WSBA 32774
24 Richard G. Gawlowski, WSBA 19713
   901 Fifth Avenue, Suite 1700
25
   Seattle, WA 98164-2050
26 Phone: (206) 623-4100

27
       STIPULATED MOTION AND ORDER TO                             STEIN, SUDWEEKS & STEIN, PLLC
       CONTINUE DEADLINE FOR FILING MOTIONS                           2701 1ST AVE., SUITE 430
       RELATED TO DISCOVERY AND DEADLINE FOR                             SEATTLE, WA 98121
                                                                 PHONE 206.388.0660 FAX 206.286.2660
       DISCOVERY TO BE COMPLETED - 2
   Email: Donohue@wscd.com
 1
   Email: gawlowski@wscd.com
 2 Attorneys for Defendant

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER TO           STEIN, SUDWEEKS & STEIN, PLLC
     CONTINUE DEADLINE FOR FILING MOTIONS         2701 1ST AVE., SUITE 430
     RELATED TO DISCOVERY AND DEADLINE FOR           SEATTLE, WA 98121
                                             PHONE 206.388.0660 FAX 206.286.2660
     DISCOVERY TO BE COMPLETED - 3
 1
                                                  ORDER
 2
            Based on the above Stipulated Motion, IT IS SO ORDERED that the deadlines for filing
 3
     motions related to discovery and for discovery to be completed are extended as follows:
 4

 5                                            Current Deadline               Proposed Deadline
      Deadline for Filing Motions               07/02/2021                      07/16/2021
 6    Related to Discovery
      Discovery Completed By                     08/02/2021                      08/16/2021
 7
            No other deadlines or events are altered.
 8
            DATED this 30th day of June, 2021.
 9

10

11

12                                                A
                                                  RICARDO S. MARTINEZ
13
                                                  CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17 Presented By:

18 STEIN, SUDWEEKS & STEIN, PLLC

19 /s/ Jessica R. Burns
   Jerry H. Stein, WSBA 27721
20 Justin D. Sudweeks, WSBA 28755
   Daniel J. Stein, WSBA 48739
21 Jessica Burns, WSBA 49852
   2701 First Avenue, Suite 430
22 Seattle, WA 98121

23 Email: jerry@condodefects.com
   Email: justin@condodefects.com
24 Email: dstein@condodefects.com
   Email: jessica@condodefects.com
25 Telephone: (206) 388-0660
   Facsimile: (206) 286-2660
26
   Attorneys for Plaintiff
27
       STIPULATED MOTION AND ORDER TO                           STEIN, SUDWEEKS & STEIN, PLLC
       CONTINUE DEADLINE FOR FILING MOTIONS                         2701 1ST AVE., SUITE 430
       RELATED TO DISCOVERY AND DEADLINE FOR                           SEATTLE, WA 98121
                                                               PHONE 206.388.0660 FAX 206.286.2660
       DISCOVERY TO BE COMPLETED - 4
 1
     WILSON SMITH COCHRAN DICKERSON
 2
   /s/ Richard G. Gawlowski
 3 Alfred E. Donohue, WSBA 32774
   Richard G. Gawlowski, WSBA 19713
 4 901 Fifth Avenue, Suite 1700
   Seattle, WA 98164-2050
 5
   Phone: (206) 623-4100
 6 Email: Donohue@wscd.com
   Email: gawlowski@wscd.com
 7 Attorneys for Defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      STIPULATED MOTION AND ORDER TO           STEIN, SUDWEEKS & STEIN, PLLC
      CONTINUE DEADLINE FOR FILING MOTIONS         2701 1ST AVE., SUITE 430
      RELATED TO DISCOVERY AND DEADLINE FOR           SEATTLE, WA 98121
                                              PHONE 206.388.0660 FAX 206.286.2660
      DISCOVERY TO BE COMPLETED - 5
 1
                                          CERTIFICATE OF SERVICE
 2
            I hereby certify that on June 28, 2021 a copy of the foregoing Document and this
 3
     Certificate of Service were served on counsel below as noted:
 4
   Attorneys for Allstate Insurance Company:         ‫ ܆‬via US Mail
 5 Alfred E. Donohue                                 ‫ ܆‬via Legal Messenger
   Richard G. Gawlowski                              ‫ ܇‬via CM/ECF
 6 Wilson Smith Cochran Dickerson
                                                     ‫ ܆‬via E-Mail
 7 901 Fifth Avenue, Suite 1700
   Seattle, WA 98164-2050
 8 Phone: (206) 623-4100
   Email:
 9 Donohue@wscd.com;
   gawlowski@wscd.com;
10
   obrien@wscd.com;
11 strelyuk@wscd.com;
   ossenkop@wscd.com;
12 mcneill@wscd.com

13          I declare under penalty of perjury under the laws of the United States that the

14 foregoing is true and correct.
          SIGNED this 28th day of June, 2021 at Seattle, Washington.
15

16                                        /s/ Banjugu Nyangado
                                          Banjugu Nyangado
17                                        Stein, Sudweeks & Stein, PLLC
                                          2701 First Avenue, Suite 430
18                                        Seattle, WA 98121
                                          Phone: (206) 388-0660
19
                                          Email:temp@condodefects.com
20

21

22

23

24

25

26

27
       STIPULATED MOTION AND ORDER TO                            STEIN, SUDWEEKS & STEIN, PLLC
       CONTINUE DEADLINE FOR FILING MOTIONS                          2701 1ST AVE., SUITE 430
       RELATED TO DISCOVERY AND DEADLINE FOR                            SEATTLE, WA 98121
                                                                PHONE 206.388.0660 FAX 206.286.2660
       DISCOVERY TO BE COMPLETED - 6
